 



 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”) is entered into as of this 11th
day of January, 2013, by and between AquaLiv Technologies, Inc., a Nevada
corporation (the “Company”), and Auctus Private Equity Fund, LLC, Massachusetts
corporation (the “Investor”). The Investor and the Company are collectively
referred to herein as the “Parties,” or each of them individually as a “Party.”

 

WHEREAS, the Parties have previously entered into that certain Drawdown Equity
Financing Agreement, dated April 27, 2012 (the “Financing Agreement”), and that
certain Registration Rights Agreement, dated April 27, 2012 (the “Registration
Agreement”);

 

WHEREAS, the Parties desire to terminate the Financing Agreement and
Registration Agreement, and each Party desires to fully release each other from
any and all obligations, responsibilities, liabilities and duties of performance
under the Financing Agreement and Registration Agreement.

 

NOW THEREFORE, in consideration of these recitals, and for the promises, acts,
releases and other good and valuable consideration hereinafter recited, the
receipt and sufficiency of which are hereby accepted and acknowledged, the
Parties hereby agree as follows:

 

1. Termination. Effective as of the date hereof, the Financing Agreement and
Registration Agreement are hereby terminated in their entirety. As a result of
the termination, the Financing Agreement and Registration Agreement are
forthwith void and there shall be no liability on the part of any party to the
Financing Agreement and Registration Agreement.

 

2. Commitment Shares. The Company agrees to issue and the Investor agrees to
accept Five Million (5,000,000) restricted shares of the Company’s common stock,
par value $0.001, as full satisfaction of the remaining commitment shares
required to be issued to the Investor by the Company pursuant to Section 12.4(c)
of the Financing Agreement (the “Commitment Shares”).

 

3. Releases.

 

(a) Upon the issuance of the Commitment Shares by the Company to the Investor,
the Investor, on behalf of itself and its predecessors, successors,
subsidiaries, agents, affiliates, subrogees, insurers, representatives, personal
representatives, legal representatives, transferees, assigns and successors in
interest of assigns, and any firm, trust, corporation, partnership, investment
vehicle, fund or other entity managed or controlled by the Investor or in which
the Investor has or had a controlling interest (collectively, the “Investor
Releasors”), in consideration of the releases, agreements and covenants
contained in this Agreement, hereby remises, releases, acquits and forever
discharges the Company and any and all of its respective direct or indirect
affiliates, parent companies, divisions, subsidiaries, agents, consultants,
employees, legal counsel, officers, directors, managers, shareholders,
stockholders, stakeholders, owners, predecessors, successors, assigns,
subrogees, insurers, trustees, trusts, administrators, fiduciaries and
representatives, if any (collectively, the “Company Releasees”), of and from any
and all federal, state, local, foreign and any other jurisdiction’s statutory or
common law, self-regulatory organization or other regulatory entity’s claims
(including claims for contribution and indemnification), causes of action,
complaints, actions, suits, defenses, debts, sums of money, accounts, covenants,
controversies, agreements, promises, losses, damages, orders, judgments and
demands of any nature whatsoever, in law or equity, known or unknown, of any
kind, including, but not limited to, claims or other legal forms of action
arising from the Financing Agreement and/or the Registration Agreement, or from
any other conduct, act, omission or failure to act, whether negligent,
intentional, with or without malice, that the Investor Releasors ever had, now
have, may have, may claim to have, or may hereafter have or claim to have,
against the Company Releasees, from the beginning of time up to and including
the Effective Date (the “Released Investor Claims”). Nothing in the foregoing
release shall release any claim to enforce this Agreement.

 

(b) The Company, on behalf of itself and its predecessors, successors,
subsidiaries, agents, affiliates, subrogees, insurers, representatives, personal
representatives, legal representatives, transferees, assigns and successors in
interest of assigns, and any firm, trust, partnership, corporation, investment
vehicle, fund or other entity managed or controlled by the Company or in which
the Company has or had a controlling interest (collectively, the “Company
Releasors”), in consideration of the releases, agreements and covenants
contained in this Agreement, hereby remises, releases, acquits and forever
discharges the Investor and any and all of his/its respective direct or indirect
affiliates, parent companies, divisions, subsidiaries, agents, consultants,
employees, legal counsel, officers, directors, managers, shareholders,
stockholders, stakeholders, owners, predecessors, successors, assigns,
subrogees, insurers, trustees, trusts, administrators, fiduciaries and
representatives, if any (collectively, the “Investor Releasees”), of and from
any and all federal, state, local, foreign and any other jurisdiction’s
statutory or common law, self-regulatory organization or other regulatory
entity’s claims (including claims for contribution and indemnification), causes
of action, complaints, actions, suits, defenses, debts, sums of money, accounts,
covenants, controversies, agreements, promises, losses, damages, orders,
judgments and demands of any nature whatsoever, in law or equity, known or
unknown, of any kind, including, but not limited to, claims or other legal forms
of action arising from the Financing Agreement and/or the Registration
Agreement, or from any other conduct, act, omission or failure to act, whether
negligent, intentional, with or without malice, that the Company Releasors ever
had, now have, may have, may claim to have, or may hereafter have or claim to
have, against the Investor Releasees, from the beginning of time up to and
including the Effective Date (the “Released Company Claims”). Nothing in the
foregoing release shall release any claim to enforce this Agreement.

 

 

(c) The execution of this Agreement, and the consideration and other terms and
conditions thereof, do not constitute and shall not be construed as or deemed to
be evidence of an admission or concession of any fault, liability or wrongdoing,
and this Agreement may not be used for any purpose other than to effectuate this
settlement.

 

4. Covenants and Waivers.

 

(a) Each of the Investor and the Company hereby agrees to promptly take such
further actions as reasonably necessary, without additional compensation (as
long as the the Investor does not incur out-of-pocket expenses), to execute and
deliver such certificates, instruments or other documents as may be reasonably
necessary to accomplish the purposes of this Agreement.

 

(c) The Investor covenants and agrees not to commence or prosecute any action or
proceeding against the Company Releasees based on the Released Investor Claims.

 

(d) The Company covenants and agrees not to commence or prosecute any action or
proceeding against the Investor Releasees based on the Released Company Claims.

 

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
conflict of law provisions. Should any dispute arise under this Agreement, the
Parties consent to the personal jurisdiction in the Commonwealth of
Massachusetts, and agree that any lawsuit, claim, dispute, or action arising out
of or concerning this Agreement shall be adjudicated in Boston, Massachusetts.

 

6. Interpretation. This Agreement shall be construed as if the Parties jointly
prepared this Agreement and any uncertainty or ambiguity shall not be
interpreted against any Party.

 

7. Representations.

 

(a) The Parties individually represent and warrant that they have full power and
authority to enter into this Agreement and to carry out the transactions
contemplated by this Agreement, and that all action, administrative, corporate
or otherwise required to be taken by the Party to authorize the execution,
delivery, and performance of this Agreement has or will be taken prior to
execution herein. The Parties further represent that this Agreement constitutes
a valid and binding obligation upon the Parties.

 

(b) Each of the Parties hereby represents and warrants that the termination of
the Financing Agreement and Registration Agreement is being made of their
respective own free will and volition and not being made under duress or
compulsion.

 

8. Complete Agreement. This Agreement contains the entire understanding by and
between the Parties and supersedes any and all prior agreements and
understandings between any and all of the Parties, whether such agreements or
understandings were oral or written, and all of which prior agreements and
understandings are hereby definitively terminated and of no further force or
effect. The Parties acknowledge and represent that they have not relied on any
statements, agreements, representations, promises, warranties, or other
assurances, oral or written, other than those contained herein. Each Party
agrees that this Agreement is intended to cover any and all matters, claims or
possible or contingent claims arising out of or related to any and all prior
agreements and this Agreement shall not be limited in scope to cover any and all
prior matters, whether any such matters are known, unknown or hereafter
discovered or ascertained. Each of the Parties covenants and agrees that it will
not, at any time hereafter, either directly or indirectly, initiate, assign,
maintain or prosecute, or in any way knowingly aid or assist in the initiation,
maintenance or prosecution of any claim, demand or cause of action at law or
otherwise, against the Investor Releasees, or any of them, or the Company
Releasees, or any of them, as applicable, for damages, loss or injury of any
kind arising from, related to, or in any way connected to any activity with
respect to which a release has been given pursuant to this Agreement, except to
enforce this Agreement.

 

9. Dispute Resolution

 

Any controversy, claim, or dispute arising out of or related to this Agreement
or the interpretation, performance, or breach hereof, including, but not limited
to, alleged violations of state or federal statutory or common law rights or
duties, shall be resolved as follows:

 

(a)              The Party that asserts that there has been a breach of this
Agreement, or that there exists a controversy, claim or dispute arising out of
or related to this Agreement or the interpretation or performance thereof, shall
notify the other Party of its assertions regarding same in writing, including
the basis of the Party’s assertions and an opportunity to cure;

 

(b)             The Party receiving such notification shall have fourteen (14)
days to respond in writing, or longer if all Parties agree, and must state
whether the receiving Party agrees or disagrees with the asserting Party’s
claim(s);

 

(c)              If the receiving Party does not agree with the asserting
Party’s claim, all Parties shall have an informal meeting by telephone or other
means within fourteen (14) days of the receiving Party’s written response, or a
longer period if all Parties agree, where all Parties shall meet in good faith
in an effort to resolve the dispute;

 

(d)             If the Parties fail to reach an agreement to resolve the dispute
at the informal meeting despite good faith efforts to do so, the dispute shall
be resolved solely and exclusively by final and binding arbitration conducted
according to the JAMS/Endispute Comprehensive Arbitration Rules and Procedures
in effect as of the date hereof, including the Optional Appeal Procedure
provided for in such rules (the “Arbitration Rules”). The arbitration shall be
conducted exclusively in Boston, Massachusetts before a panel of three neutral
arbitrators chosen as follows: each Party will select one arbitrator and the two
selected arbitrators shall select the third arbitrator. The ruling of the
arbitration panel shall be final and binding, except as appealed pursuant to the
Optional Appeal Procedure, in which case the ruling of the appellate panel shall
be final and binding. The cost of the arbitration shall be borne by the
non-prevailing party, as determined by the arbitration panel or the appellate
panel, as applicable.

 

(e)              In the event any legal action or proceeding is undertaken by
one of the Parties hereto against another as a result of an alleged breach of
this Agreement, or this Agreement is asserted as a defense in a legal action or
proceeding brought by one of the Investor Releasees or the Company Releasees,
the prevailing Party in such action or proceeding shall be entitled to recover
from the other Party all reasonable costs and expenses of said proceeding or
action, including reasonable attorneys’ fees and expenses.

 

10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered by an internationally recognized
overnight courier to the respective Party at the following addresses (or at such
other address for a Party as shall be specified by like notice, provided that a
notice of change of address(es) shall be effective only from the date of its
receipt by the other Party):

 

  If to the Investor, to: Auctus Private Equity Fund, LLC     101 Arch Street,
Suite 2010     Boston, Massachusetts 02110     Attention: Lou Posner    
Telephone: (617) 532-6408     Facsimile: (617) 532-6420                    

 

If to the Company, to:

 

AquaLiv Technologies, Inc.

    4500 NW Newberry Hill Road, Suite 202     Silverdale, WA 98383    
Attention: William Wright     Telephone: (360) 473-1160     Facsimile:
516-746-1288

 

With a copy to (which shall not constitute notice):

 

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Attn: Joseph Lucosky, Esq.

Fax: (732) 395-4400

Email: jlucosky@lucbro.com



 

11. Modification. This Agreement shall not and cannot be modified by any Party
by any oral promise or representation made before or after the execution of this
Agreement, and may only be modified by a writing signed by the Parties. This
Agreement shall be binding upon and inure to the benefit of the Parties'
respective successors and assigns.

 

12. Construction. The headings of paragraphs are used for convenience only and
shall not affect the meaning or construction of the contents of this Agreement.
Should any portion (word, clause, phrase, sentence, paragraph or section) of
this Agreement be declared void or unenforceable, such portion shall be
considered independent and severable from the remainder, the validity of which
shall remain unaffected. This Agreement shall survive indefinitely. The terms
and conditions of this Agreement have been jointly negotiated by the parties and
this Agreement shall be deemed to have been jointly drafted by the Parties and
in the event of any ambiguity or controversy it shall not be construed against
either Party as the draftsperson. Each Party has had ample opportunity to
consult with counsel and has independently determined to proceed with this
Agreement with or without such counsel.

 

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed the same instrument. This Agreement may be executed and delivered via
fax or scan which shall have the same full force and effect as an original.

 

[Signature Page Follows]

 

(1)

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

 

AQUALIV TECHHNOLOGIES, INC.

  

By: /s/ William M. Wright

Name: William M. Wright

Title: Executive Vice-President

 

 

AUCTUS PRIVATE EQUTY FUND, LLC

           

 By:

 /s/ Lou Posne

      Name: Lou Posner       Title: Managing Director                  

 